           Case 1:20-cv-04357-CM Document 2 Filed 06/22/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GILBERTO DIAZ,

                               Plaintiff,
                                                                   1:20-CV-4357 (CM)
                       -against-
                                                           ORDER OF DISMISSAL UNDER
ELLEN BIBEN, Justice of the Supreme Court of                   28 U.S.C. § 1915(g)
the State of New York, Criminal Term, Part 43,

                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Green Haven Correctional Facility, brings this

action pro se. He has not filed an in forma pauperis (“IFP”) application or a prisoner

authorization, and he has not paid the relevant fees to bring this action. The Court therefore

understands that Plaintiff seeks to proceed IFP in this action. Plaintiff is barred, however, under

the Prisoner Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g), from filing any new federal

civil action IFP while he is a prisoner. See Diaz v. Visitacion-Lewis, No. 03-CV-1102 (S.D.N.Y.

May 12, 2003), aff’d, 93 F. App’x 313, 314 (2d Cir. 2004) (summary order) (“[T]he district court

also properly concluded that the ‘three strikes’ provision of the PLRA should be imposed,

barring him from bringing any future action” IFP.).

       The “three-strikes” provision of the PLRA provides that:

       [i]n no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g).
            Case 1:20-cv-04357-CM Document 2 Filed 06/22/20 Page 2 of 3



        Plaintiff’s complaint does not show that he was under imminent danger of serious

physical injury at the time that he filed his complaint. 1 Instead, Plaintiff asserts claims of

violations of his constitutional rights and of criminal law against the judge who appears to have

presided over his state-court criminal action. His claims appear to arise from the judge’s acts or

rulings during that criminal action. Plaintiff is therefore barred from proceeding with this action

IFP.

                                           CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court denies Plaintiff IFP status, and dismisses this action without

prejudice, under the PLRA’s “three-strikes” provision. See 28 U.S.C. § 1915(g). 2 Plaintiff

remains barred from filing any future federal civil action IFP while he is a prisoner, unless he is

under imminent danger of serious physical injury. 3 Id.




        1
        An imminent danger is one “existing at the time the complaint is filed.” Malik v.
McGinnis, 293 F.3d 559, 563 (2d Cir. 2002). A danger “that has dissipated by the time a
complaint is filed” is not sufficient. Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009).
        2
          Plaintiff may commence a new federal civil action by paying the relevant fees. If
Plaintiff does so, that complaint will be reviewed under 28 U.S.C. § 1915A, which requires the
Court to dismiss any civil rights action from a prisoner if it “(1) is frivolous, malicious, or fails to
state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant
who is immune from such relief.” 28 U.S.C. § 1915A(b).
        3
          The Court may bar any vexatious litigant (including a nonprisoner) from filing future
civil actions in this Court (even if the relevant fees are paid) without first obtaining leave from
the Court. See In re Martin-Trigona, 9 F.3d 226, 228-30 (2d Cir. 1993) (discussing sanctions
courts may impose on vexatious litigants, including “leave of court” requirement).


                                                   2
           Case 1:20-cv-04357-CM Document 2 Filed 06/22/20 Page 3 of 3



       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   June 22, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
